Derbigny, J.
delivered the opinion of the court. When this case first came up before this court, it appearing that the judgment rendered *308in favor of the appellees was grounded on the act or the legislative council, allowing to auctioneers a certain commission of sales of real property, while the adjudication made in this instance by the plaintiffs, was that of a lease for years, for which no commission is fixed by law, the case was remanded to be again tried on its merits, with instructions to the judge to cause it to be considered as an action requiring payment arid, compensation for services rendered by the appellees, without reference to any commission allowed by law to auctioneers on the amount of sales by them made, 4 Martin, 614. The case has been tried according to those instructions, and the jury have assessed the services done by the plaintiffs at the sum for which the judgment complained of has been rendered. No cause being shown why this court should disturb that decision,
East'n District.
Jan. 1818.
Morel for the plaintiffs, Esnault for the defendant.
It is, therefore, ordered, adjudged and decreed, that the judgment of the parish court be affirmed, with costs.